In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-08-00883-CV
___________

ALBERT ORTIZ, Appellant

V.

HPSC, INC., Appellee



On Appeal from the 151st District Court
Harris County, Texas
Trial Court Cause No. 2007-20857



MEMORANDUM OPINION

 Appellant, Albert Ortiz, filed a motion to dismiss for want of jurisdiction. 
Appellee, HPSC, Inc., filed a response, stating it "does not object to the dismissal of
this appeal."
	We therefore grant Ortiz's motion to dismiss.  All pending motions are
dismissed as moot.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Alcala and Hanks.